Case 3:17-cv-00939-WHA Document 2693-6 Filed 01/28/19 Page 1 of 2




        EXHIBIT 4
    FILED UNDER SEAL
                                 Case 3:17-cv-00939-WHA Document 2693-6 Filed 01/28/19 Page 2 of 2


Otto Trucking Expenses
                               Apr-16            May-16           Jun-16            Jul-16           Aug-16           Sep-16             Oct-16           Nov-16            Dec-16                Total

Payroll & Salary Related   $      8,000.00   $     6,800.00   $    186,944.17   $   217,912.79   $   260,454.78   $       1,148.69   $            -   $            -    $            -     $        681,260.43

Operating Expenses         $     34,918.67   $    92,432.22   $     73,398.75   $   221,384.41   $   297,115.78   $      99,731.47   $            -   $            -    $            -     $        818,981.30

Rent                       $      3,700.00   $     3,700.00   $      3,700.00   $     3,700.00   $     3,700.00   $       3,700.00   $    3,700.00    $      3,700.00   $       3,700.00   $         33,300.00


Total Expenses:            $     46,618.67   $   102,932.22   $    264,042.92   $   442,997.20   $   561,270.56   $     104,580.16   $    3,700.00    $      3,700.00   $       3,700.00   $      1,533,541.73
                                                                                                                  $   1,522,441.73


Balance Sheet

Fixed Asset Expenses       $    169,444.54   $   616,440.23   $    141,288.51   $   163,087.53   $   291,959.25   $     274,907.14   $            -   $            -    $            -     $      1,657,127.20
                                                                                                                  $   1,657,127.20



GRAND TOTAL                                                                                                       $ 3,179,568.93                                                               ##########
